Citation Nr: 1720451	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  09-24 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total rating based upon individual unemployability (TDIU) due to a service-connected left knee disorder. 


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Lewis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1954 to January 1958, from June 1982 to July 1982 and from May 1984 to November 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, which denied the Veteran's claims for an increased rating for impairment of the left tibia and fibula as well as left knee osteoarthritis. 

In an August 2013 decision, the Board denied a rating in excess of 10 percent for the Veteran's left knee osteoarthritis and granted an increased rating for the Veteran's left tibia and fibula disability, evaluated at 30 percent disabling. The Board notes that the issue of entitlement to a TDIU was not raised by the Veteran; however, the Board raised such a claim as the United States Court of Appeals for Veterans Claims (Court) has held that a claim for a TDIU rating is part of an increased rating claim when such claim is raised by the record. Rice v. Shinseki, 22 Vet. App. 447 (2009). The Board subsequently remanded the TDIU claim for further development and it now returns for final appellate consideration. 

The Veteran was afforded a Board hearing before the undersigned Veterans Law Judge (VLJ) in November 2012. A transcript of that hearing has been associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).





FINDINGS OF FACT

1. The combined evaluation for the Veteran's service-connected disabilities does not meet the schedular requirements for individual unemployability. 

2. The Veteran's service-connected left knee disorder is not so severe as to prevent him from engaging in substantially gainful employment consistent with his education and occupational experiences.


CONCLUSION OF LAW

The criteria for the assignment of a TDIU due to the service-connected left knee disorder have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a).

VA's duty to notify was satisfied by letters in February 2008, December 2009, and January 2014. See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375  (Fed. Cir. 2015).

VA also has a duty to assist the Veteran in the development of a claim. This duty includes assisting the Veteran in the procurement of service treatment records and pertinent post-service treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016). Here, the Veteran's service treatment records and post-service VA treatment records have been associated with the claims file. The Veteran has not identified any additional records that have not been requested or obtained. The Veteran has been afforded a number of VA examinations with the most recent of record being in March 2003, December 2004, and March 2016.

Further, the Board notes that the previous Board remand included a request to provide the Veteran and his representative with a letter and a VA Form 21-8940 in connection with the inferred claim for entitlement to a TDIU. However, the Veteran to date has not submitted the requested VA Form 21-8940. The Board notes that the Veteran has a duty to cooperate in the development of his claim. Wood v. Derwinski, 1 Vet. App. 191 (1991) (noting that "[t]he duty to assist is not always a one-way street. If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."); see Hayes v. Brown, 5 Vet. App. 60, 68 (1993). 

In this case, the information that would have been provided on a completed VA Form 21-8940 would have been relevant to the claim for entitlement to a TDIU, but the Veteran did not provide the required information. Thus, the Board finds that the lack of this information is not due to any inaction by the Board or the AOJ. Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary. See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

Thus, the Board finds that VA has fully satisfied the duty to assist. In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose. See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided). VA has satisfied its duty to inform and assist the Veteran at every stage in this case; at least insofar as any errors committed were not harmful to the essential fairness of the proceeding. Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II. Analysis

A total disability rating for compensation purposes may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background including his or her employment and educational history. 38 C.F.R. § 4.16 (b). The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance. Bowling v. Principi, 15 Vet. App. 1 (2001). In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by non-service-connected disabilities. 38 C.F.R. §§ 3.341, 4.16, 4.19 (2016).

In this case, the Veteran is service-connected for his left tibia and fibula disability which is rated as 30 percent disabling; scars on his right foot rated as 10 percent disabling; and osteoarthritis of his left knee which is rated as 10 percent disabling. The Veteran's combined 40 percent rating does not meet the schedular criteria to render him eligible for consideration of a TDIU rating under 38 C.F.R. § 4.16 (a). Therefore, the criteria for a TDIU under 38 C.F.R. § 4.16 (a) are not met.

The remaining question before the Board is whether entitlement to TDIU would be warranted on an extraschedular basis. In this case, the RO has considered and rejected referral of the Veteran's TDIU claim to an appropriate authority for consideration on an extraschedular basis under 38 C.F.R. § 4.16(b).

The record reflects that the Veteran has alleged that he was removed from his prior employment due to his service-connected left knee disability. The Veteran however, has not specifically articulated how his service-connected left knee disability renders him unemployable. As noted above, the Veteran was provided a VA Form 21-8940, Application for Increased Compensation based on Unemployability, in January 2014. To date, he has not returned this form, which would have provided relevant information regarding his claim of entitlement to a TDIU. In June 2014 VA contacted the Veteran via phone to discuss his concerns regarding the calculation of his benefits. During that conversation the Veteran was asked about the VA Form 21-8940 submitted to him and he stated that he had received the form but was not going to submit it because he was able to work. See June 2014 VA Report of General Information. In January 2017 correspondence to VA the Veteran again asserted that he has lost the ability to become employed. He went on to assert that he did not file for TDIU because he thought his disabilities and age could be a hidden factor in his ability to gain employment. See January 19, 2017 Correspondence from Veteran. 

The Board would again note that the Veteran has a duty to cooperate in the development of his claim. See Wood, supra. In the absence of information from the Veteran regarding his unemployability, it has not been persuasively shown that his left knee disability impacts him so severely as to completely preclude him from obtaining and maintaining substantially gainful employment. The Veteran's file lacks specific information about how the Veteran's service-connected left knee disability renders him unemployable. While the Board has tried to obtain additional evidence, the Veteran has not provided it. Given this, the Board finds that the most probative evidence shows that the Veteran is not unable to secure or maintain gainful employment due solely to his service connected left knee disability. 

In summary, the evidence of record does not persuasively show that the Veteran is unable to maintain substantially gainful employment due solely to his service-connected left knee disorder.  Therefore, the Board declines to refer the Veteran's TDIU claim to the Director of Compensation Service for consideration of a TDIU on an extraschedular basis under 38 C.F.R. § 4.16(b).


ORDER

Entitlement to a TDIU due to the service-connected left knee disorder is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


